                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION

VINCENT CASARES, #1850085                       §

VS.                                             §                 CIVIL ACTION NO. 6:17cv701

DR. LINTHICUM, ET AL.                           §
                   MEMORANDUM OPINION ADOPTING THE REPORT
                    OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiff Vincent Casares, an inmate confined at the Eastham Unit within the Texas

Department of Criminal Justice, (TDCJ), proceeding pro se and in forma pauperis, filed this

above-styled and numbered civil rights lawsuit. The complaint was referred to the United States

Magistrate Judge, the Honorable K. Nicole Mitchell for findings of fact, conclusions of law and

recommendations for the disposition of the case.

       On January 7, 2019, Judge Mitchell issued a Report, (Dkt. #36), recommending that

Plaintiff’s motion for leave to amend his complaint be granted and that his filed amended

complaint, (Dkt. #31), be the operative pleading. She also recommended that, in light of Plaintiff’s

amended complaint, Defendants’ motion to dismiss and motion for summary judgment based on

exhaustion be denied as moot. A copy of this Report was sent to both parties. The docket

illustrates that Plaintiff received a copy of the Report on January 11, 2019, (Dkt. #37). However,

to date, no objections to the Report have been filed.

       Because no objections were filed, the parties are barred from de novo review by the District

Judge of those findings, conclusions, and recommendations and, except upon grounds of plain

error, from appellate review of the unobjected-to proposed factual findings and legal conclusions




                                                 1
accepted and adopted by the district court. Douglass v. United Services Auto. Association, 79 F.3d

1415, 1430 (5th Cir. 1996) (en banc).

       The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is

“clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

       ORDERED that the Report of the United States Magistrate Judge, (Dkt. #36), is

ADOPTED as the opinion of the Court. Further, it is

       ORDERED that Plaintiff’s motion for leave to amend his complaint, (Dkt. #30), is

GRANTED. Plaintiff’s filed amended complaint, (Dkt. #31), is the operative pleading in this

case. Additionally, it is

       ORDERED that, in light of Plaintiff’s amended complaint, Defendants’ motions to

dismiss, (Dkt. #’s 13, 16, 18), as well as Defendants’ motion for summary judgment, (Dkt. #29),

are DENIED as moot—subject to reurgance if appropriate.


             .    SIGNED this the 11th day of February, 2019.




                                                          _______________________________
                                                          RICHARD A. SCHELL
                                                          UNITED STATES DISTRICT JUDGE




                                                2
